     Case 2:19-cv-01918-TLN-DB Document 13 Filed 06/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DEAN T. SMITH,                                    No. 2:19-cv-1918 TLN DB
12                       Plaintiff,
13           v.                                         ORDER
14    DENNIS BREWER, an individual
      domiciled in New Jersey; WINNETT
15    PERICO, INC., a Colorado corporation,
      d.b.a. WINNETTORGANICS;
16    WINNETTORGANICS, a business entity
      of unknown type; WINNETTORGANICS
17    CATTLE COMPANY, INC., a Colorado
      corporation; WINNETT CATTLE
18    COMPANY, INC. a Colorado corporation,
19                       Defendants.
20
21          On May 8, 2019, plaintiff filed a motion for default judgment. (ECF No. 12.) Plaintiff’s

22   motion is noticed for hearing before the undersigned on June 12, 2020, pursuant to Local Rule

23   302(c)(19). Plaintiff’s motion notes that service of the motion on the defaulting defendants is not

24   required pursuant to the Federal Rules of Civil Procedure and the Local Rules. (Pl.’s MDJ (ECF

25   No. 12) at 4.) And the motion for default judgment does not include proof of service.

26          It is true that service of a motion for default judgement on a defaulting party is not

27   required. See Fed. R. Civ. P. 55(b)(2) (requiring that written notice of an application for default

28   judgment be served upon the party against whom judgment is sought only if that party “has
                                                       1
      Case 2:19-cv-01918-TLN-DB Document 13 Filed 06/08/20 Page 2 of 2

 1   appeared in the action”); Local Rule 135(d) (excusing parties from serving documents submitted

 2   to the court upon “parties held in default for failure to appear” unless a document asserts new or

 3   additional claims for relief against the defaulting parties).

 4           However, it is also true that a defendant’s “appearance need not necessarily be a formal

 5   one, i.e., one involving a submission or presentation to the court. In limited situations, informal

 6   contacts between the parties have sufficed when the party in default has thereby demonstrated a

 7   clear purpose to defend the suit.” Wilson v. Moore & Associates, Inc., 564 F.2d 366, 369 (9th

 8   Cir. 1977).

 9           Accordingly, out of an abundance of caution, it is the undersigned’s practice to request

10   that a plaintiff seeking default judgment serve all defendants with notice of a motion for default

11   judgment.

12           Accordingly, IT IS HEREBY ORDERED that:

13           1. The June 12, 2020 hearing of plaintiff’s motion for default judgment (ECF No. 12) is

14   continued to July 31, 2020;

15           2. On or before July 3, 2020, plaintiff shall serve a copy of the motion for default

16   judgment, and a copy of this order, on each defendant; and

17           3. On or before July 17, 2020, plaintiff shall file proof of such service.

18   Dated: June 8, 2020
19

20
21

22

23

24

25
     DLB:6
26   DB\orders\orders.civil\smith1918.serve.mdj.ord

27

28
                                                         2
